Citation Nr: 0001465	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-27 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial compensable evaluation for an 
anterior labral tear of the right shoulder (major).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
August 1995 with approximately eight years of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1996, the RO, in pertinent part, granted service 
connection for an anterior labral tear of the right shoulder, 
assigning a noncompensable rating.  The veteran indicated his 
disagreement with this decision in April 1996.  In April 
1997, the RO issued a rating decision continuing, in 
pertinent part, its noncompensable rating for the right 
shoulder disability.  

The veteran submitted a statement in June 1997 indicating his 
disagreement with the April 1997 rating decision.  In a 
statement received by the RO in September 1997 the veteran 
specifically indicated that he was appealing, in pertinent 
part, the portion of the February 1997 rating decision letter 
referencing continuation of the noncompensable rating of the 
right shoulder disability.  

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the issue of 
entitlement to an initial compensable rating for his right 
shoulder disability.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the veteran has requested a hearing 
before the Board at a local VA office.  In November 1999 a 
notice was sent to the veteran requesting that he clarify 
which type of hearing before the Board he wanted to attend.  
It was specified that if no response was given, it would be 
assumed that he still wanted a hearing before the Board at 
the RO, and that his case would be remanded for such a 
hearing.  The record shows that this hearing has not yet been 
afforded.  

In light of the above, and to ensure full compliance with due 
process requirements, this case is remanded for the following 
development:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to an 
initial compensable evaluation for an 
anterior labral tear of the right 
shoulder.  

If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  

3.  The veteran should be scheduled to 
appear at a personal hearing before a 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeal at that 
time.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




